Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 1 of 12 PageID #: 2093


                                                                     FILED
                                                                    12/11/2020
                                                              U.S. DISTRICT COURT
                                                            SOUTHERN DISTRICT OF INDIANA
                                                               Roger A.G. Sharpe, Clerk
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 2 of 12 PageID #: 2094
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 3 of 12 PageID #: 2095
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 4 of 12 PageID #: 2096
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 5 of 12 PageID #: 2097
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 6 of 12 PageID #: 2098
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 7 of 12 PageID #: 2099
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 8 of 12 PageID #: 2100
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 9 of 12 PageID #: 2101
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 10 of 12 PageID #: 2102
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 11 of 12 PageID #: 2103
Case 1:98-cr-00038-JMS-MJD Document 183 Filed 12/11/20 Page 12 of 12 PageID #: 2104
